Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York City Transit Authority, dated January 5, 1987, which, after a hearing, found the petitioner guilty of certain charges of "unauthorized use of a controlled substance” and dismissed him from his position as a transit police officer.
Adjudged that the determination is confirmed, with costs, and the proceeding is dismissed on the merits.
Contrary to petitioner’s contention, the respondents’ directive, ordering him to submit to urinalysis, was predicated upon a reasonable suspicion of drug use based upon information supplied by a confidential informant (see, Matter of Perez v Ward, 69 NY2d 840). Moreover, the scientific tests which confirmed the presence of a controlled substance in samples of *579the petitioner’s urine have been held to be reliable (see, Matter of Lahey v Kelly, 71 NY2d 135; Matter of Brown v Scully, 137 AD2d 595; Peranzo v Coughlin, 608 F Supp 1504). Thus, we find that the respondents’ determination that the petitioner had used a controlled substance, in violation of the respondents’ regulations, is supported by substantial evidence.
We have examined the petitioner’s remaining contentions and find them to be without merit. Kunzeman, J. P., Rubin, Spatt and Balletta, JJ., concur.